Citation Nr: 0819607	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  03-14 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO) which, in part, denied the veteran's 
claim of entitlement to service connection for a left foot 
disability.  

The veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Wichita RO in April 2005.  
A transcript of that proceeding has been associated with the 
veteran's claims folder.

In July 2005, the Board remanded the claim for further 
evidentiary development.  After such was accomplished, the 
Board denied the veteran's claim in an April 2006 decision.  
The veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
September 2007, counsel for the veteran and the Secretary of 
VA filed a Joint Motion for Remand.  An Order of the Court 
dated September 25, 2007 granted the motion and remanded the 
claim.  The case was subsequently returned to the Board.


FINDING OF FACT

The competent medical evidence of record does not indicate 
that a medical nexus exists between the veteran's military 
service and his currently diagnosed left foot disabilities.




CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
left foot disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in July 2005.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain updated VA 
outpatient records as well as a VA medical examination and 
nexus opinion, followed by readjudication of the claim.  
Updated VA outpatient treatment records were subsequently 
associated with the claims folder, and a VA examination and 
medical nexus opinion was obtained in conformity with the 
Board's remand instructions in September 2005.  The AMC then 
readjudicated the claim in the November 2005 SSOC.

Thus, all of the Board's remand instructions have now been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The Board's April 2006 decision contained an extensive 
discussion of the notice requirements of the VCAA [see the 
Board's April 20, 2006 decision, pages 8-10.]  The Board 
concluded its VCAA discussion by stating: "VA has satisfied 
its duties to inform and assist the appellant at every stage 
of this case." 

As detailed below, no deficiencies in VCAA notice, or the 
Board's articulation of why VCAA notice was adequate, were 
identified in the Joint Motion.  Certainly, if there were 
problems with VCAA notice this would have been pointed out.  
The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].  

Although the Court's September 2007 Order serves to vacate 
the Board's April 2006 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board articulated how VCAA compliance with respect to the 
duty to notify was achieved.  Because the Joint Motion and 
Court Order found no fault in the Board's previous notice 
discussion, and for the sake of economy, that complete 
discussion will not be repeated.   

Neither the veteran nor his attorney has raised any VCAA 
notice concerns.  It is abundantly clear from pleadings to 
the Court, the Joint Motion itself, and statements made to 
the Board that the veteran and his attorney are fully aware 
of what is required under the VCAA.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]; see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) [VA has no further 
duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim]. 

There has been a significant recent Court decision concerning 
the VCAA which must be addressed by the Board.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed left foot 
disability.  In other words, any lack of advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on element (3), a connection between the veteran's service 
and the disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  Because as discussed 
below the Board is denying the veteran's claim, elements (4) 
and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have now been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The RO has obtained reports of VA and 
private medical treatment of the veteran.  Additionally, the 
veteran was provided with a VA examination in September 2005, 
the results of which will be discussed below.  The report of 
the VA medical examination reflects that the examiner 
recorded the veteran's past medical history, noted his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
in conformity with the July 2005 remand instructions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has secured the services of an attorney, 
and has been accorded the opportunity to present evidence and 
argument in support of his claim.  As noted in the 
Introduction, he testified before the undersigned at a Travel 
Board hearing in April 2005.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).



Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  Fletcher was specifically 
cited in the Joint Motion at page 5.  The Board's analysis 
has been undertaken with Fletcher in mind.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

The Board concedes the presence of current left foot 
disabilities, namely degeneration of the second 
metatarsophalangeal of the left foot, hammertoes of the left 
3-4 toes and bunionectomy of the left first 
metatarsophalangeal with postoperative fusion failure 
requiring hardware to fuse.  Hickson element (1) is 
accordingly satisfied.

With respect to Hickson element (2), in-service occurrence of 
a disease or injury, the veteran indicates that he was 
injured in service when a spare truck tire fell on his left 
foot.  See the April 2005 hearing transcript, pages 3-4.  
Review of the service medical records demonstrates that the 
veteran himself did not note any foot problems on his report 
of medical history for his April 1969 entrance examination, 
and physical examination of the lower extremities at that 
time was normal.  In September 1969, the veteran was seen at 
the podiatry clinic with a stress fracture of the left 
calcaneus.  In February 1970 and April 1970, the veteran was 
seen for complaints of pain in the left leg and pain in the 
left metatarsophalangeal joint when bending his left foot, 
which was noted as "secondary to trauma."  A second April 
1970 note indicated the veteran was again seen for left foot 
pain over the metatarsophalangeal joint with radiating pain 
up the left.  The examiner noted this problem had existed for 
several years.  No other pathology was noted.  The same 
complaints were echoed in May 1970.  In June 1970, the 
veteran complained of pain in the second and third digits of 
the left foot.  X-rays revealed "stabilizing Koehler's" 
disease of the distal head of the second metatarsophalangeal 
joint.  No left foot problems were identified during the 
veteran's January 1972 separation examination, and the 
veteran himself indicated that he was in excellent health.  
Additionally, in May 2004, the veteran submitted a statement 
from fellow serviceperson who witnessed a tire fall on the 
veteran's foot.  Accordingly, the veteran's contentions as to 
an in-service injury are substantiated, and Hickson element 
(2) has also been met.

The crux of this case centers on Hickson element (3), or 
medical nexus.

The Board initially notes a September 2004 opinion of VA 
radiologist M.S., who found that the veteran's left first 
metatarsal problems "could be related to old trauma or 
possibly due to surgery and bunionectomy, as indicated in the 
clinical history."  This amounts to a speculative opinion.  
The Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In the veteran's favor is a March 2005 VA outpatient report 
from VA podiatrist A.P.R., who noted the veteran's in-service 
left foot injury.  Dr. A.P.R. indicated that the veteran 
"had surgery to his right [sic] foot first metatarsal 
phalangeal joint with plate fixation."  After conducting X-
ray studies of the left foot, Dr. A.P.R. concluded that the 
veteran evidenced "left second metatarsal head flattening 
with left second metatarsal phalangeal joint degenerative 
joint disease from trauma noted above;" and "previous 
surgery left first metatarsal secondary to fracture healed 
without complication."  

Against the veteran's claim is a September 2005 VA examiner's 
opinion.  After physical examination of the veteran's left 
foot and review of the veteran's claims file, the September 
2005 VA examiner concluded that the veteran's current 
bilateral hammertoes and bunions "are developmental in 
nature and [have] no etiological nexus to foot problems in 
service."  As for the veteran's degeneration of the second 
metatarsophalangeal joint, the September 2005 VA examiner 
concluded such was "secondary to old resolved Koehler's 
necrosis" and was "not caused by or a result of service 
dates nor aggravated by service. . . existence of symptoms 
several years prior to SMR dated April 28, 1972 with 
Koehler's necrosis noted on X-ray indicates necrosis existed 
prior to service.  The tire dropping on the foot did not 
cause traumatic injury.  The necrosis was most likely 
developmental in nature."  Finally, the September 2005 VA 
examiner indicated that the veteran's condition of the first 
metatarsophalangeal joint was unrelated to service as said 
condition occurred after service dates.   

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert, supra and Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicator. . . . See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch, supra at 367 
(2001).

After reviewing the record, the Board accords less weight of 
probative value to A.P.R.'s conclusory statement than to 
those of the September 2005 VA examiner.  Significantly, Dr. 
A.P.R.'s March 2005 opinion does not contain a rationale 
supporting his vaguely stated conclusion that the left foot 
problems were a result of a "fracture."  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence].  In particular, 
the pre-existing Koehler's disease, the lack of evidence of 
residuals of traumatic injury of the left foot at the time of 
the veteran's separation from service, and the decades-long 
gap between the left foot injury and the onset of disability 
was not discussed.

The Board accords far greater weight to the September 2005 VA 
examiner's opinion.  The Board notes that the examiner stated 
that he reviewed the veteran's entire claims file; indeed, 
the report shows excellent familiarity with the veteran's 
entire medical history.  Moreover, the September 2005 VA 
examiner addressed the question of the large time gap between 
the left foot tire injury and the manifestation of left foot 
disabilities by stating, in essence, that if the veteran's 
current left foot problems were a result of the traumatic 
injury in service, they would have manifested far earlier 
than they did. 

The Board notes that it is not discounting Dr. A.P.R.'s 
opinion because it is based on the veteran's reported history 
of the in-service injury with the truck tire, as the Joint 
Motion for Remand seems to imply.  See the Joint Motion for 
Remand, pages 2-3.  The service medical records indeed 
support the veteran's contentions that he injured his left 
foot in service.  Instead, the Board emphasizes that the 
September 2005 VA examiner's opinion is more persuasive since 
it provides a detailed rationale as to why the veteran's left 
foot problems are not service-related- namely the lack of 
objective symptoms for decades after the in-service tire 
injury.  
See Hernandez-Toyens, supra.  Dr. A.P.R. made no explanation 
as to why current symptoms stemming from the left foot injury 
did not appear for decades subsequent to service, or how a 
disability appearing in the first metatarsophalangeal joint 
decades after service could be related to a degenerative 
process already identified in the second metatarsophalangeal 
joint during service.

Additionally, the Board asserts that Dr. A.P.R.'s lack of 
review of the claims folder in rendering an opinion renders 
his opinion less persuasive- specifically, Dr. A.P.R. would 
not be privy to certain facts, such as the veteran's pre-
existing Koehler's disease and the veteran's denial of left 
foot problems at the time of separation from active service 
and for decades thereafter.  The Board finds lack of claims 
file review to be detrimental to Dr. A.P.R.'s opinion, and 
the Court has done the same.  In Alston v. Nicholson, 2007 WL 
878398 (March 21, 2007) the Court determined that the Board's 
decision to favor one medical nexus opinion over another 
based on claims file review was "supported by a plausible 
basis."  The Board acknowledges that the Alston decision is 
non-precedential.  However, see Bethea v. Derwinski, 252, 254 
(1992) [a non-precedential Court decision may be cited "for 
any persuasiveness or reasoning it contains"].

For these reasons, the Board finds that Dr. A.P.R's rather 
conclusory opinion is outweighed by the reasoned and 
supported opinion of the September 2005 VA examiner.  As 
such, the weight of the evidence of record is against a 
finding that a relationship exists between the veteran's 
military service and his current left foot disabilities.

To the extent that the veteran contends that his current left 
foot problems are related to his injury in service, it is 
well-established that lay persons without medical training, 
such as the veteran, are not competent to attribute a 
disability to a particular cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The veteran appears to contend that he has had a left foot 
disability continually after service.  See the April 2005 
hearing transcript, pages 7-8.  The Board is of course aware 
of the provisions of 38 C.F.R. § 3.303(b), discussed above, 
concerning continuity of symptomatology.  However, in this 
case, there are no complaints of left foot problems for 
almost three decades after service.  Moreover, the veteran's 
initial claim for service connection was filed in 2002, 30 
years after separation from active service.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

The Board finds this large time gap to be significant.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  Supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

In short, Hickson element (3) has not been met, and the claim 
fails on this basis alone.

In summary, for the above-discussed reasons and bases, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for left foot disorders.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for a left foot disability is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


